SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September,2010 RYANAIR HOLDINGS PLC (Translation of registrant's name into English) c/o Ryanair Ltd Corporate Head Office Dublin Airport County Dublin Ireland (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Company Free-float Analysis Company Ryanair Holdings plc Free float calculation date Last day of August Connected/interested party shareholdings (in aggregate) 4.71% Strategic, long term holdings (in aggregate) 0% Free-float % 95.29% Contact name in Ryanair Holdings plc Thomas Mc Namara Contact telephone: 01 812 1495 Contact e-mail: mcnamarat@ryanair.com The free float calculation dates will be as follows: Last day of February Last day of May Last day of August ü Last day of November SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. RYANAIR HOLDINGS PLC Date: 01 September 2010 By:/s/ Juliusz Komorek Juliusz Komorek Company Secretary
